Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after non-final office action on July 21, 2021 is acknowledged.  Claims 1-38 were canceled, claim 39 was amended and claims 59-60 wee newly added.  Claims 39-60 are pending.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  The restriction is deemed proper and is made FINAL in this office action.  Claims 45, 48-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 39-44, 46-47 and 50-60 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claim 46 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn in view of amendment of the claims filed July 21, 2021.

Maintained/Revised Rejections
Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-44, 46, 50, 52-56, and 59-60 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of an inflammatory bowel disease and inflammation induced colorectal cancer, does not reasonably provide enablement for prevention of an inflammatory disease or colorectal cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  It is noted that Applicants specifically defined treatment to include prevention (see paragraph 0030, PGPUB) which Applicants have not shown and are not enabled for.
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
The claims are drawn to “A method for treatment of an inflammatory bowel disease or inflammation-induced colorectal tumour or cancer in a subject in need thereof, the method comprising rectal administration of a composition comprising a therapeutically effective amount of insulin or a pharmaceutically acceptable salt thereof” (see claim 39).  Applicants specification states “The terms "treatment" and "treating" as used herein refer to the management and care of a patient for the purpose of combating a condition, disease or disorder. The term is intended to include the full spectrum of treatments for a given condition from which the patient is suffering or is suspected of suffering, such as administration of the active compound for the purpose of: alleviating or relieving symptoms or complications; delaying the progression of the condition, disease or disorder; curing or eliminating the 
The claims are broad with respect to the patient population being treated given that the term treatment encompasses prevention and does not require that the patient have an inflammatory bowel disease or colorectal cancer.

The State of the Prior Art and the predictability or unpredictability of the art
The state of the art is non-existent with regards to prevention of inflammation induced colorectal cancer.  Furthermore, inflammatory bowel diseases are a group of diseases that cannot all be prevented (some are hereditary) but for several the risk can be reduced by changing one’s lifestyle.  Healthline (https://www.healthline.com/health/inflammatory-bowel-disease#prevention, accessed on April 19, 2021, cited previously) teaches, “Inflammatory bowel disease (IBD) represents a group of intestinal disorders that cause prolonged inflammation of the digestive tract” (see page 1, first two lines).  Healthline further teaches that there are many diseases encompassed by IBD but the two most common are ulcerative colitis and Crohn’s disease.  UC involves inflammation in the large intestine and Crohn’s can cause inflammation in any part of the digestive tract (see page 2).  The exact cause of IBD is unknown however, the biggest risk factors are as follows: family history or genetics, the immunes system, smoking, ethnicity, age, environmental factors and genetics (see pages 3-4) Treatments include corticosteroids, 5-ASA drugs, immunomodulators, biologics, antibiotics, antidiarrheal medications, laxatives and surgery.  Importantly, IBD cannot be prevented but in some cases, the risk of developing IBD can be lowered via changing certain lifestyle measures” (pages 9-14). 
The lack of prior art suggesting prevention of colorectal cancer or inflammatory bowel diseases including ulcerative colitis contributes to the unpredictability of this art.  Furthermore, neither the recited prior art nor any other prior art to date teaches prevention of IBDs broadly. 


The Relative Skill of Those in the Art 

It is not of skill to those in the art to prevent IBDs broadly or colorectal cancer.

Amount of Guidance/ the Presence or Absence of Working Examples
	The guidance provided in the specification regarding prevention is non-existent.  Applicants do show and are enabled for treating a patient that has UC and inflammation induced colorectal cancer.  In particular, Example 2 in the specification shows that rectal insulin promotes remission and inhibits tumor development in mice (see Figures 3-4).  Furthermore, Applicants conclude that “These data indicate that rectal administration of insulin to AOM+DSS treated mice results in: reduced rectal bleeding, reduced weight loss, reduced inflammation (as seen from endoscopic and histological studies as well as from the decreased expression of the inflammatory mediator COX2) and reduced occurrence of colorectal tumours in comparison to AOM+DSS treated mice not treated with rectal insulin” (see paragraph 0245).  However, insulin treated mice still had colorectal tumors and thus, rectal insulin was not able to prevent colorectal tumor formation.  

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if the peptides of the instant claims would capable of preventing pulmonary fibrosis or treatment of any pulmonary fibrosis related condition. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 


Response to Applicant’s Arguments
Applicant argues, “The Examiner's arguments mischaracterize the terms "treatment" and "prevention" as used in the present application. Importantly, the terms "treatment" and "prevention" cover treatment and prevention of an inflammatory bowel disease and/or inflammation-induced colorectal tumor and/or cancer in a patient suffering from or is expected to suffer from those diseases. The term "treatment" refers to the management and care of a patient for the purpose of combating an existing condition, disease, or disorder. The term "prevention" is defined as a type of "treatment" and similarly refers to prevention of the development or symptoms of an existing condition. As described in the present application: The term [treatment] is intended to include the full spectrum of treatments for a given condition from which the patient is suffering or is suspected of suffering, such as administration of the active compound for the purpose of: ... preventing the condition .... (  [0030].) [P]reventing" or "prevention" is to be understood to refer to the management and  care of a patient for the purpose of hindering, reducing or delaying the development of the condition, disease or disorder, and includes the administration of the active compounds to prevent or reduce the risk of the onset of symptoms or 
complications.  The treatment may thus be a prophylactic treatment. (  [0030].) The term "prophylactic treatment" is specifically defined by reference to "prevention" -- i.e. "may thus be a prophylactic treatment" (  [0030]). Therefore, as used in the present application, the term "prophylactic treatment" means "hindering, reducing or delaying the development" or to "prevent or reduce the risk of the onset of symptoms or complications" of an existing condition. As used in the present application, the term "prevention" only refers to patients suffering from or expected to suffer from an inflammatory bowel disease and/or inflammation-induced colorectal tumor and/or cancer -- i.e. the patient population is limited to this requirement. 
	Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that Applicants have defined treatment to include prophylactic treatment.  Applicant’s specification specifically states “and/or preventing the condition, disease or disorder, wherein "preventing" or "prevention" is to be understood to refer to the management and care of a patient for the purpose of hindering, reducing or delaying the development of the condition, disease or disorder”.  Thus, the term preventing encompasses delaying the development of the condition, disease or disorder, which 
	Applicants do show and are enabled for treating a patient that has UC and inflammation induced colorectal cancer.  In particular, Example 2 in the specification shows that rectal insulin promotes remission and inhibits tumor development in mice (see Figures 3-4).  Furthermore, Applicants conclude that “These data indicate that rectal administration of insulin to AOM+DSS treated mice results in: reduced rectal bleeding, reduced weight loss, reduced inflammation (as seen from endoscopic and histological studies as well as from the decreased expression of the inflammatory mediator COX2) and reduced occurrence of colorectal tumours in comparison to AOM+DSS treated mice not treated with rectal insulin” (see paragraph 0245).  However, insulin treated mice still had colorectal tumors and thus, rectal insulin was not able to prevent colorectal tumor formation or delay the onset of cancer formation.  
Considering the factors above (see above rejection), the skilled artisan would be burdened with undue experimentation in determining if the peptides of the instant claims would capable of preventing pulmonary fibrosis or treatment of any pulmonary fibrosis related condition. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 39-44, 46-47 and 50-60 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sukhotnik (WO 2005/117951 A1, cited in Applicant’s IDS) in view of Watkins (US 2002/0128171 A1, cited previously) and Sun (World J Diabetes 2014 April 15; 5(2): 89-96, cited previously).
Sukhotnik discloses a method of increasing intestinal function comprising, orally and/or enterally administering to a subject in need thereof a therapeutically effective amount of insulin thereby increasing intestinal function (see claim 1).  Sukhotnik teaches wherein the subject suffers from several IBDs including Crohn’s and chronic ulcerative colitis.  Sukhotnik teaches administering 1 mU to 10,000 U of insulin (which U is equivalent to IU) (see claim 8).  Sukhotnik teaches wherein said insulin is administered in an amount ranging from about 1 mu/Kg body weight/day to about 100 u/Kg/day (see claim 11).  Sukhotnik teaches, “Insulin of the present invention can be formulated in a solid dosage unit such
as for oral administration or rectal administration (as described below). Such a 5 dosage unit form can include, for example 1 mu (munit)- 10,000 u (unit) of insulin (where 100 u =3.5 mg), preferably 1 mu (munit)- 1000 u (unit) of insulin, preferably 1 mu- 500 u of insulin,1 mu - 200 u of insulin, preferably 1 mu - 100 u of insulin, preferably 1 mu – 10u of insulin.  Given that 100 U (which is IU) is 3.5 mg of insulin, the preferred ranges would be.035 ug-3.5mg, .035ug-.35 mg which overlaps the range found in instant claims 41 and 43.  Sukhotnik further teaches an example wherein the concentration to be administered was 1U/mL (see page 23, first line).
Regarding claim 46, Sukhotnik teaches wherein the formulation can be administered via an enema (see page 18, lines 9-11).
Regarding claim 56, Sukhotnik teaches, “Examples of pharmacological agents which can be co-administered with the insulin of the present invention include, but are not limited to, antibiotics” (see page 20, lines 15-16).“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) 
appellant.”). One of ordinary skilled in the art would have been motivated to combine the two (insulin and an antibiotic) each known to be useful for the same purpose (treating ulcerative colitis), with a reasonable expectation that at least here will be an additive effect.
Sukhotnik specifically teaches rectal administration of a therapeutically effective amount of insulin and wherein the insulin can be administer prior to, in combination with or after a pharmacological agent thereby increasing absorption of the pharmacological agent (see claim 20). Sukhotnik teaches that the insulin increases intestinal function (see claim 24).  Regarding claim 44, Sukhotnik teaches “Depending on the severity and responsiveness of the condition to be treated, dosing can be effected over a short period of time (i.e. several days to several weeks) or until cure is effected or diminution of the disease state is achieved” (See page 19, lines 11-13).
Sukhotnik is silent to specifically providing an example of treating acute ulcerative colitis and wherein the disease is mild to moderate.  
Sukhotnik does teach that insulin accelerated intestinal recovery, enhanced enterocyte proliferation and decreased cell death via apoptosis following a GI I/R event (see page 12, lines 2-4).  Sukhotnik further showed that insulin treatment in rats with SBS (shortened bowel syndrome) had a greater weight gain then without insulin treatment (see pages 24-25, lines 32 on page 24 and lines 1-2 on page 35), an increase in enterocyte proliferation (see page 26, lines 3-9) and a decrease in apoptosis.
Watkins discloses a method of treating a gastrointestinal disorder in a mammal suffering from or susceptible to the disorder, the method comprising administering to the mammal a therapeutically effective amount of at least one compound that provides increased nitric oxide synthase (nNOS) as ulcerative colitis (see claim 13).  Watkins teaches wherein the agent for increasing nNOS is insulin and is used for normalizing NO levels (see claims 15, 18 and 0039 and paragraph 0023).  
Sun teaches that “The discovery of the anti-inflammatory effect of insulin can be traced back to the observation that insulin exerts a vasodilatory effect through endothelial NO release in arteries, veins and capillaries”.  Insulin is a potent anti-inflammatory agent that works via enhancing NO and inhibiting inflammatory mediators (see Figure 1). 
It would have been obvious before the effective filing date of the claimed invention to treat IBD including ulcerative colitis with rectal administration of insulin as taught by Sukhotnik.  One of ordinary skill in the art would have been motivated to do so given that Sukhotnik specifically teaches treatment of several IBDs including Crohn’s and chronic ulcerative colitis and that insulin treatment increased intestinal function, accelerated intestinal recovery, enhanced enterocyte proliferation and decreased cell death via apoptosis all of which would be beneficial in treatment of IBD including Crohn’s disease and ulcerative colitis.  There is a reasonable expectation of success given Sukhotnik teaches treatment of both Ulcerative colitis and Crohn’s.  
In addition, it would have been obvious before the effective filing date of the claimed invention to treat IBD including ulcerative colitis with rectal administration of insulin as taught by Sukhotnik in light of Watkins and Sun.   One of ordinary skill in the art would have been motivated to do so given that insulin is a potent anti-inflammatory agent that works via enhancement of NO as taught by Watkins and Sun.  There is a reasonable expectation of success given that both Sukhotnik and Watkins teach insulin for treatment of ulcerative colitis and insulin is a potent anti-inflammatory agent and reduction of inflammation in IBD would be beneficial.
Regarding the limitation of treating mild to moderate ulcerative colitis found in instant claim 50 and mild to moderate UC during acute or relapse phase in instant claim 51, it would have been obvious before the effective filing date of the claimed invention to treat any and all stages of ulcerative colitis with rectal administration of insulin as taught by Sukhotnik in view of Watkins and Sun.  One of ordinary skill in the art would have been motivated to do so given that Sukhotnik specifically teaches treatment of several 
Regarding the amounts of insulin found in instant claims 41-43, 
Sukhotnik teaches, “Insulin of the present invention can be formulated in a solid dosage unit such
as for oral administration or rectal administration (as described below). Such a 5 dosage unit form can include, for example 1 mu (munit)- 10,000 u (unit) of insulin (where 100 u =3.5 mg), preferably 1 mu (munit)- 1000 u (unit) of insulin, preferably 1 mu- 500 u of insulin,1 mu - 200 u of insulin, preferably 1 mu - 100 u of insulin, preferably 1 mu – 10u of insulin.  Given that 100 u (which is IU) is 3.5 mg of insulin, the preferred ranges would be.035 ug-3.5mg, .035ug-.35 mg which overlaps the range found in instant claims 41 and 43.  Sukhotnik further teaches an example wherein the concentration to be administered was 1U/mL (see page 23, first line).
Watkins teaches that “Particular insulin preparations in accord with this invention are recombinant human insulins including between about 20 to about 40 Units of insulin/mg. Typical formulations include about 1 to about 5 mg of insulin per ml. More concentrated insulin solutions are also available having up to about 500 U/ml” (see paragraph 0557).  
Thus, clearly the amount of insulin to be administered in considered a result-effective variable.
Therefore, it would be obvious to one of ordinary skill in the art to optimize the concentration/dosage and timing (how often administered) of the insulin for rectal administration and for treatment of ulcerative colitis (both mild, moderate and for acute or relapse) to achieve optimal activity and therapeutic effectiveness of the insulin in patients with varying degrees of ulcerative colitis (see MPEP 2144.05 I-IIA).  There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
in claims 52-55 and 59-60, “wherein the composition is capable of reducing inflammation of epithelial cells of the colon” (claim 52); “wherein the composition is capable of reducing expression of COX2 mRNA” (claim 53); “wherein the composition is capable of improving epithelial ion transport in the large intestine” (claim 54); and “wherein the composition does not cause cell proliferation in the small intestine” (claim 55); wherein the composition has low or no systemic effects (claim 59) and “wherein the composition does not affect systemic blood glucose levels” (claim 60), Sukhotnik in view of Watkins and Sun teach the same method of the instant claims including administering the same drug via the same route (rectal) to the same patient population, a patient with ulcerative colitis, thus, the aforementioned result oriented effects will inherently be achieved via practice the method of Sukhotnik in view of Watkins and Sun.
Regarding the functional limitations in the preamble of claims 57 and 58, “A method of reducing weight loss in a subject suffering from inflammatory bowel disease” (claim 57); and “A method of healing colonic mucosa in a subject in a subject suffering from an inflammatory bowel disease”; again, Sukhotnik in view of Watkins and Sun teach the same method of the instant claims including administering the same drug via the same route (rectal) to the same patient population, a patient with ulcerative colitis, thus, the results of reducing weight loss or healing colonic mucosa in said patient population will inherently be achieved via practice the method of Sukhotnik in view of Watkins and Sun.

Response to Applicant’s ArgumentsApplication No. 16/348,3 89
Atty Dkt No.: 065823.11006/7US1Applicants argue, “Surprisingly, the present invention results in low or no uptake of insulin in the blood, which means that no systemic or side effects are caused by administration of insulin according to the present invention. Therefore, the treatment is suitable also for long periods of time. As can be seen in Example 4 of the application, insulin when administered rectally unexpectedly has a negligible uptake, but instead acts mostly on the colon and rectum as shown in Examples 1 and 2 of the application. As explained in the present application, "One of the advantages of the present invention is that rectally administered insulin has low or no systemic effects and therefore minimal or no side effects" ( [0012]); "Rectally administered insulin does”). not usually have systemic effects on the subject, therefore a high dosage can be administered with low or no side effects" ( [0122]); and "As the rectally administered insulin does not usually have systemic effects, no side effects are expected when it is administered for long periods of time" ( [0145]). The data presented in Example 4 ( [0252]-[0253]) and Figure 11, show that rectal delivery of insulin into the large intestine had no or low systemic effects.  The administered insulin reduces inflammation of epithelial cells of the colon (as demonstrated by the reduction of expression of Cyclooxygenase 2 (COX2/PTGS2) in colonic epithelial cells. (See also, Figure 10; Example 2, [0244]- [0245].) The so-administered insulin protects epithelial cells of the colon from reactive oxygen 
species (ROS) released by the inflamed cells by increasing expression of Carbonic anhydrase 3 (Car3) mRNA in colonic epithelial cells ( [0113]-[0116]), as demonstrated by the data presented in Example 5 ( [0254]-[0257]) and Figure 12 which show that expression of Car3 mRNA was significantly increased during intestinal inflammation in the colon of mice treated with 6u/kg insulin but not in mice treated with PBS or only 2u/kg insulin. The so-administered insulin does not cause cell proliferation in the large intestine ([0117]), as demonstrated by the data presented in Example 6 ( [0258]-[0260]) and 
Figure 13, which show that administration of insulin did not result in increased epithelial 
cell proliferation. The fact that rectally administered insulin into the large intestine does not promote cell proliferation, makes it a particularly suitable medicament also for individuals affected by inflammatory bowel disease, and already having increased risk for developing colitis-associated cancer. Therefore, the finding of the present inventors, that insulin, when administered to the large intestine, has low or no systemic effects, including no lowering of blood sugar levels, is surprising and unexpected. The claims of the present application have been amended to clarify that the composition is delivered to rectum and that the insulin acts almost exclusively on the cells of the large intestine. In contrast to the claimed invention, Sukhotnik only teaches the delivery of insulin to the small intestine, and does not disclose or suggest any possible (therapeutic) effect on the colon. Sukhotnik relates to small bowel syndrome resulting from loss of "50 % or more of the small intestine", and is directed to the administration of insulin to the small intestine to increase function. (Sukhotnik: p. 1, lines 5-34.)   According to a presently known configuration of the present invention insulin is released in the intestine. Typically, to achieve successful intestinal delivery, a drug needs to be protected from absorption and /or the environment of the upper gastrointestinal tract (GIT) and then be abruptly released into the proximal intestine, which is considered the optimum site for intestine-targeted delivery of drugs. Various strategies for targeting orally administered drugs to the intestine include covalent linkage of a drug with a carrier, coating with pH- sensitive polymers, formulation of timed released systems, exploitation of carriers that are degraded specifically by intestineic bacteria, bioadhesive systems and osmotic controlled drug delivery systems. 
	Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that in all the examples provided in the specification and stated above, the insulin was delivered via direct rectal administration (see intra rectal injection (see page 42, lines 10-14, specification).  However, the instant claims claim, “wherein the composition is delivered to the rectum…” (see last line claim 39).  Importantly, the claim does not require direct delivery to the rectum and this is supported by Applicant’s own arguments.  Applicants state, “the present application makes clear that delivery to the rectum is not limited to literally placing the composition directly in the rectum, and is not limited to any particular method of performing the administration. The composition can be administered in any way, as long as the composition is delivered to the rectum and the insulin acts almost exclusively on the cells of the large intestine” (see page 3 of Applicant’s arguments filed 7/21/2021).  Thus, the claim encompasses systemic forms of administration wherein the drug reaches the rectum and large intestine (i.e. oral administration etc…).  MPEP 716.02(d) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In the instant case, Applicants are arguing unexpected results with regards to rectal administration of insulin and the ability to have limited system effects due to direct rectal administration (which is the route of administration used in the examples reduced to practice).  Furthermore, the limitation of “almost exclusively” does not require any certain degree of delivery of the insulin to the rectum vs. other areas in the body.  Applicants do not define “almost exclusively” and it is unclear to what degree of insulin action would be “almost exclusively” on the cells of the large intestine.
Applicants further argue, “Administration of insulin to the small intestine is required in Sukhotnik, which teaches the use of insulin as a "carrier" to improve adsorption of another pharmacological agent by the small intestine (Sukhotnik: p. 19, lines 28-33; p. 20, lines 5-9). Hence, based on the teaching of Sukhotnik, a skilled person would not at all consider administering insulin to the large intestine. Sukhotnik teaches oral administration of insulin so that it reaches the small intestine and is absorbed in the small intestine. Although rectal administration is mentioned, the target of the insulin administration remains the small intestine, not the large intestine. Hence, based on Sukhotnik alone, a person of skills in the art may consider administering insulin rectally, but only if the composition is delivered to the small intestine. Nor does the prior art provide any motivation for one skilled in the art to modify Sukhotnik to administer insulin rectally for exclusive action on the cells of the large intestine, as in the present application. Sukhotnik does not teach or suggest any advantages of the claimed rectal administration of insulin. Sukhotnik does not teach any effect of administered insulin wherein insulin is delivered to rectum. Sukhotnik only discloses examples of oral administration of insulin (Examples 1-3), and merely speculates that rectal administration can improve small intestine function. Moreover, the problem solved by the invention of amended claim 1 was not previously recognized in the art. Sukhotnik is the only cited document which suggests administration of insulin for treatment of a condition of the intestine, among others inflammatory bowel disease (IBD). However, based on Sukhotnik it is not known whether administration of insulin to the large intestine of an individual may cause systemic effects, such as lowering blood glucose levels, which are unwanted in an individual who does not suffer from a condition related to glucose metabolism, such as type 2 diabetes. In addition, Sukhotnik arguably teaches away from the administration of insulin to the intestine. Sukhotnik teaches that oral insulin administration (and administration of insulin to the small intestine) results in increased proliferation of enterocytes in the small intestine (Sukhotnik: p. 26, lines 6-9). It is well known that growth factor induced cell proliferation promotes cancer development.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner disagrees that Sukhotnik only teaches insulin delivery to the small intestine.  Sukhotnik teaches “According to yet another aspect of the present invention there is provided a method of increasing intestinal function of a pharmacological agent, the method comprising orally and/or rectal-enterally administering to a subject in need thereof” (See page 8, lines 8-11).  Sukhotnik further states “As used herein the phrase "enteral administration" refers to administration of a pharmacological agent through any part of the gastro-intestinal tract, such as rectal administration, colonic administration, intestinal administration (proximal or distal) and gastric administration” (see page 13, lines 16-19).  Sukhotnik further states, “The pharmaceutical composition of the present invention may also be formulated in rectal  Sukhotnik teaches that insulin can be released in any portion of the GI tract (see page 15, lines 29-31) and discloses various routes of formulation to do so (See page 16, lines 1-19).  Sukhotnik specifically teaches that “colonic release is expected to reduced inflammatory reactions and increase motility according to the present invention” (See page 16, lines 20-21).
Sukhotnik specifically claims rectal-enterally administering insulin (see claims 20-21).  Thus, clearly Sukhotnik teaches (in multiple instances) wherein rectal delivery is a preferred embodiment and means to do so.  Thus, the Examiner disagrees that Sukhotnik merely suggests rectal administration.   Nevertheless, MPEP 2121 states that the prior is presumed to be operable/enabling (see section I “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability”).
Regarding Applicants arguments that Sukhotnik teaches away from intestinal delivery the Examiner respectfully disagrees. MPEP 2145 states that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  In the instant case, just because Sukhotnik provides an example of oral administration, this does not teach away from rectal administration or intestinal delivery of insulin.  Furthermore, Sukhotnik teaching increased proliferation of enterocytes in the small intestine with oral administration does not teach away from treating inflammatory bowel disorders or colorectal cancer.  Sukhotnik teaches that “The etiology of inadequate intestinal function includes intestinal loss due to development abnormalities such as intestinal atresia and in utero midgut volvus; postnatal loss from surgical resection after infarction (e.g., midgut volvulus or vascular occlusion), trauma or tumor; inflammation, such as is due to infection (e.g., necrotizing enterocolitis and acute gastroenteritis) and autoimmune etiologies such as in Crohn's Disease and ulcerative colitis.” (See page 11,  lines 7-12). Sukhotnik specifically teaches increasing intestinal functional which is beneficial in inflammatory GI disorders including cancer.  Furthermore, Sukhotnik specifically teaches treatment of cancer (see claim 
The Examiner also cites Watkins and Sun. Watkins is directed to methods of preventing or treating GI disorders by modulating nitric oxide (NO) signaling pathways particularly in GI neurons. Especially those typified by hypomobility or hypermobility in at least of the small intestine, large intestine, colon, esophagus or stomach. Neuronal nitrogen oxide synthetase (nNOS) is expressed throughout the stomach, pylorus, and intestine. Thus, the modulation occurs throughout the GI tract. In particular, Watkins teaches that the gastric hypomobility observed in diabetic subjects suffering from diabetic neuropathy can result in gastric stasis. Furthermore, Watkins teaches that loss of nNOS is associated with gastric outflow obstruction. In several examples Watkins demonstrate that under diabetic conditions -- i.e. in the absence of insulin either in the NOD diabetic model or in STZ-diabetic mice -- nNOS is depleted from enteric neurons. nNOS expression in enteric neurons in diabetic mice can be reversed by insulin given systemically via a subcutaneously placed sustained release insulin-implant. Given the information provided by Watkins a person skilled in the art would find it feasible to treat gastric stasis (due to diabetic neuropathy) in diabetic subjects with insulin. In addition, a person skilled in the art would find it reasonable to assume that insulin might cause the release of nitrogen oxide under some circumstance e.g., from endothelial cells. However, the teaching of Watkins would not bring a person skilled in the art to the conclusion that insulin might be used to treat inflammatory bowel disease (IBD). Most IBD patients do not suffer from diabetes with accompanying increased blood glucose levels. Thus, systemic delivery of insulin by a subcutaneous route would be considered very dangerous, because of the risk of inducing hypoglycemia. Indeed, even for diabetic subjects life-threatening hypoglycemia is an adverse reaction to systemic insulin treatment. Whereas diabetics patients need systemic insulin to survive, this is not the case for IBD patients. A person skilled in the art would reach the conclusion that insulin therapy for the treatment of IBD would not be beneficial and such therapy would not outweigh the risks. Unless, of course, the insulin might in some way be delivered to the target cells without causing hypoglycemia. Watkins does not provide a solution to this problem. 
Sun teaches that the increased blood glucose concentration (hyperglycemia) observed in diabetes results in an inflammatory state. Moreover, Sun teaches that by normalizing the blood glucose level insulin acts as an anti-inflammatory molecule. Specifically, Sun teaches: As the only glucose-lowering hormone in the body, insulin therapy alleviates the detrimental effects of hyperglycemia through metabolic regulation; therefore hyperglycemia is pro-inflammatory whereas insulin is anti-inflammatory. (Sun: p. 90.) In addition, Sun teaches, "Insulin modulates inflammatory mediators", and it is specifically mentioned that insulin under some circumstances can cause the release of nitrogen oxide (NO) from endothelial cells. Sun does not teach administration of a compound wherein the composition is delivered to rectum and wherein said insulin acts almost exclusively on the cells of the large intestine.
Applicant’s arguments have been fully considered but not found persuasive.  The teachings of Watkins and Sun were provided as further motivation to treat specifically ulcerative colitis with rectal insulin which is taught by Sukhotnik.  Application No. 16/348,389Sukhotnik does teach that insulin accelerated intestinal recovery, enhanced enterocyte proliferation and decreased cell death via apoptosis following a GI I/R event (see page 12, lines 2-4).  Sukhotnik further showed that insulin treatment in rats with SBS (shortened bowel syndrome) had a greater weight gain then without insulin treatment (see pages 24-25, lines 32 on page 24 and lines 1-2 on page 35), an increase in enterocyte proliferation (see page 26, lines 3-9) and a decrease in apoptosis. Response to Office Action 04/23/2021Watkins discloses a method of treating a gastrointestinal disorder in a mammal suffering from or susceptible to the disorder, the method comprising administering to the mammal a therapeutically effective amount of at least one compound that provides increased nitric oxide synthase (nNOS) as measured in a standard nNOS protein expression assay (see claim 2).  Watkins further teaches wherein the subject is suffering from Crohn’s or ulcerative colitis (see claim 13).  Watkins teaches wherein the agent for increasing nNOS is insulin and is used for normalizing NO levels (see claims 15, 18 and 0039 and paragraph 0023).  Thus, Watkins teaches insulin for treating ulcerative colitis.
Sun teaches that “The discovery of the anti-inflammatory effect of insulin can be traced back to the observation that insulin exerts a vasodilatory effect through endothelial NO release in arteries, veins 
It would have been obvious before the effective filing date of the claimed invention to treat IBD including ulcerative colitis with rectal administration of insulin as taught by Sukhotnik.  One of ordinary skill in the art would have been motivated to do so given that Sukhotnik specifically teaches treatment of several IBDs including Crohn’s and chronic ulcerative colitis and that insulin treatment increased intestinal function, accelerated intestinal recovery, enhanced enterocyte proliferation and decreased cell death via apoptosis all of which would be beneficial in treatment of IBD including Crohn’s disease and ulcerative colitis.  There is a reasonable expectation of success given Sukhotnik teaches treatment of both Ulcerative colitis and Crohn’s.  
In addition, it would have been obvious before the effective filing date of the claimed invention to treat IBD including ulcerative colitis with rectal administration of insulin as taught by Sukhotnik in light of Watkins and Sun.   One of ordinary skill in the art would have been motivated to do so given that insulin is a potent anti-inflammatory agent that works via enhancement of NO as taught by Watkins and Sun.  There is a reasonable expectation of success given that both Sukhotnik and Watkins teach insulin for treatment of ulcerative colitis and insulin is a potent anti-inflammatory agent and reduction of inflammation in IBD would be beneficial.
Regarding the limitation of treating mild to moderate ulcerative colitis found in instant claim 50 and mild to moderate UC during acute or relapse phase in instant claim 51, it would have been obvious before the effective filing date of the claimed invention to treat any and all stages of ulcerative colitis with rectal administration of insulin as taught by Sukhotnik in view of Watkins and Sun.  One of ordinary skill in the art would have been motivated to do so given that Sukhotnik specifically teaches treatment of several IBD including Crohn’s and chronic ulcerative colitis and that insulin treatment increased intestinal function and Watkins in view of Sun teaches insulin as an anti-inflammatory agent for treatment of ulcerative colitis which would be beneficial in treatment of ulcerative colitis including mild to moderate disease in either acute or relapse phase.  There is a reasonable expectation of success given that Sukhotnik teaches that optimization of the drug based on the severity and responsiveness of the disease (see page 19, lines 11-13).    
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-44, 46-47, 50-56, 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 was amended to claim, “wherein the composition is delivered to the rectum and wherein said insulin acts almost exclusively on the cells of the large intestine…”  The limitation of “almost exclusively” does not require any certain degree of delivery of the insulin to the large intestine vs. other areas in the body.  Applicants do not specifically define “almost exclusively” and it is unclear to what degree of insulin action would be “almost exclusively” on the cells of the large intestine.
Claims 40-44, 46-47, 50-56 and 59-60 are also rejected due to their dependence on claim 39 and not further clarifying this point of confusion.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654